DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Bruggeman on 2/9/22.

Claims
1. (Currently Amended) A garden blower, comprising:
an enclosure, comprising a main body part located on a back end and a blowing pipe located on a front end of the main body part and extending axially, the enclosure being further disposed 
a power device, connected to the enclosure to provide power for the garden blower;
a fan component, driven by the power device to rotate and generating airflows comprising first airflows and second airflows;
wherein the fan component comprises at least two groups of fans, the at least two groups of fans comprise a first-level fan and a second-level fan axially disposed in front of the first-level fan towards the air outlet first airflows generated by the first-level fan and a second air inlet passage allowing entrance of the second airflows generated by the second-level fan, and the first airflows entering the first air inlet passage and the second airflows entering the second air inlet passage are converged into the blowing pipe and are blown to an outside of the blowing pipe from the air outlet;
wherein the enclosure comprises a first group of the at least one air inlet introducing the first airflows into the blowing pipe, when the garden blower is in a working state, the first airflows enter the blowing pipe from the first group of the at least one air inlet, and the first air inlet passage is formed between the first group of the at least one air inlet and the first-level fan;
wherein the enclosure further comprises a second group of the at least one air inlet allowing the second airflows to enter the blowing pipe, when the garden blower is in a working state, the second airflows enter the blowing pipe from the second group of the at least one air inlet, and the second air inlet passage is formed between the second group of the at least one air inlet and the second-level fan;
wherein the enclosure further comprises a first duct part guiding the first airflows into the blowing pipe, and when the garden blower is in the working state, the first airflows entering from the first group of the at least one air inlet flow into the blowing pipe from the first duct part, the first-level fan is disposed in the first duct part, and at least part of a region of the first air inlet passage is formed in an inner cavity defined by the first duct part;
wherein the enclosure further comprises a second duct part guiding the second airflows into second airflows entering from the second group of the at least one air inlet flow into the blowing pipe from the second duct part, the second-level fan is disposed in the second duct part, and at least part of a region of the second air inlet passage is formed between an inner wall of the second duct part and an outer wall of the first duct part; and
wherein a front end of the first duct part is axially spaced from the second-level fan, at least part of the first airflows entering the first air inlet passage and at least part of the second airflows entering the second air inlet passage are converged between the first-level fan and the second-level fan, and blown into the blowing pipe from the second-level fan.
2. (Previously Presented) The garden blower according to claim 1, wherein the first-level fan is disposed further away from the air outlet compared with the second-level fan, and a sectional area of the first-level fan in a radial direction is smaller than a sectional area of the second-level fan in a radial direction, the first-level fan and the second-level fan are both an axial flow fan.
3. (Canceled) 
4. (Canceled) 
5. (Previously Presented) The garden blower according to claim 1, wherein the first group of the at least one air inlet and the second group of the at least one air inlet are axially separated front and back, the first group of the at least one air inlet and the second group of the at least one air inlet are both located behind the first-level fan.
6. (Currently Amended) The garden blower according to claim 1, wherein in a direction perpendicular 
7. (Currently Amended) The garden blower according to claim 1, wherein the first air flows entering the first air inlet passage are generated by both of the first-level fan and the second-level fan, and the second airflows entering the second air inlet passage are generated by the second-level fan only.

9. (Previously Presented) The garden blower according to claim 1, wherein the first duct part comprises a first interface part penetrating in the axial direction and a second interface part opposite to the first interface part, the first interface part is communicated with the first group of the at least one air inlet, the second interface part is disposed between the first-level fan and the second-level fan, and a sectional area of the second interface part in a radial direction is smaller than a sectional area of the second-level fan in a radial direction.
10. (Canceled) 
11. (Canceled) 
12. (Previously Presented) The garden blower according to claim 1, wherein the first-level fan and the second-level fan comprise a hub and a plurality of blades disposed around the hub in a peripheral direction, and at least one of the number of the blades, a rotary outer diameter of the blades and a rotary inner diameter of the blades of the first-level fan is different from the number of the blades, a rotary outer diameter of the blades and a rotary inner diameter of the blades of the corresponding second-level fan.
13. (Previously Presented) The garden blower according to claim 12, wherein the absolute value range of a difference value between the rotary outer diameter of the first-level fan and the rotary outer diameter of the second-level fan is 10mm-90mm; a difference value absolute value between the rotary inner diameter of the blades of the first-level fan and the rotary inner diameter of the blades of the second-level fan is smaller than or equal to 50mm; a hub ratio of the first-level fan is 0.55-0.85, and a hub ratio of the second-level fan is 0.5-0.8; the difference between the number of the blades of the first-level fan and the number of the blades of the second-level fan is 1-9.
14. (Withdrawn) The garden blower according to claim 1, wherein the garden blower comprises a first-level guide blade corresponding to the first-level fan and a second-level guide blade corresponding to the second-level fan, the first-level fan and the second-level fan both have an air inlet side and an air outlet side, the first-level guide blade is located on the air outlet side of the first-level fan and the second-level guide blade is located on the air outlet side of the 
15. (Previously Presented) The garden blower according to claim 1, wherein the power device comprises a motor, the blowing pipe is disposed with a central axis, the motor drives the first-level fan and the second-level fan to rotate around the central axis.
16. (Currently Amended) A garden blower, comprising:
an enclosure, comprising a main body part located on a back end and a blowing pipe located on a front end of the main body part and extending axially, the enclosure being further disposed with at least one air inlet and an air outlet communicated with an external environment;
a power device, connected to the enclosure to provide power for the garden blower;
a fan component, driven by the power device to rotate and generating airflows comprising first airflows and second airflows;
wherein the fan component comprises at least two groups of fans, the at least two groups of fans comprise a first-level fan and a second-level fan axially disposed in front of the first-level fan towards the air outlet 
a first air inlet passage allowing entrance of the first airflows generated by the first-level fan and a second air inlet passage allowing entrance of the second airflows generated by the second-level fan, and the first airflows entering the first air inlet passage and the second airflows entering the second air inlet passage are converged into the blowing pipe and are blown to an outside of the blowing pipe from the air outlet;
wherein the enclosure comprises a first group of the at least one air inlet introducing the first airflows into the blowing pipe, when the garden blower is in a working state, the first airflows enter the blowing pipe from the first group of the at least one air inlet, and the first air inlet passage is formed between the first group of the at least one air inlet and the first-level fan;
wherein the enclosure further comprises a second group of the at least one air inlet allowing second airflows to enter the blowing pipe, when the garden blower is in a working state, the second airflows enter the blowing pipe from the second group of the at least one air inlet, and the second air inlet passage is formed between the second group of the at least one air inlet and the second-level fan;
wherein the enclosure further comprises a first duct part guiding the first airflows into the blowing pipe, and when the garden blower is in the working state, the first airflows entering from the first group of the at least one air inlet flow into the blowing pipe from the first duct part, the first-level fan is disposed in the first duct part, and at least part of a region of the first air inlet passage is formed in an inner cavity defined by the first duct part;
wherein the enclosure further comprises a second duct part guiding the second airflows into the blowing pipe, and when the garden blower is in the working state, the second airflows entering from the second group of the at least one air inlet flow into the blowing pipe from the second duct part, the second-level fan is disposed in the second duct part, and at least part of a region of the second air inlet passage is formed between an inner wall of the second duct part and an outer wall of the first duct part; and
wherein a front end of the first duct part is axially spaced from the second-level fan, at least part of the first airflows entering the first air inlet passage and at least part of the second airflows entering the second air inlet passage are converged between the first-level fan and the second-level fan, and blown into the blowing pipe from the second-level fan.
17. (Canceled) 

Election/Restrictions
Claim 1 is allowable. The restriction requirement has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Therefore, claim 14 is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5-7, 9, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: no reference of record discloses, in addition to the other limitations of claims 1 and 16, the limitations of wherein a front end of the first duct part is axially spaced from the second-level fan, at least part of the first airflows entering the first air inlet passage and at least part of the second airflows entering the second air inlet passage are converged between the first-level fan and the second-level fan, and blown into the blowing pipe from the second-level fan.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746